On Appellant’s Motion for Rehearing
We adhere to our ruling that the title to all of the east half of Lot 8 passed by deed from appellant to W. K. Martin et ux., dated August 1, 1942, subject to an equity in appellant to have same reformed to correct the mutual mistake whereby the 30 by 40 plot in the rear was not reserved to appellant. The evidence was sufficient to establish as a matter of law that such *596mutual mistake occurred, and that it was intended by the parties to said deed that said plot should be reserved to appellant. 'The evidence also established as a matter of law that Martin and wife acquiesced in the claim of appellant to own same; and so of the vendee of Martin et ux., S. B. Grisham. The evidence also established as a matter of law that appellant has at all times remained in possession of said plot, using it as stated in our original opinion. Under these facts the statute of limitations does not run against appellant to have the deed reformed, and have the cloud -cast on its title removed. Howard v. Young, Tex.Civ.App., 210 S.W.2d 241, 244 (writ refused); Strong v. Garrett, 148 Tex. 265, 224 S.W.2d 471, 474.
Appellant’s motion for rehearing is granted and our former judgment is set aside, and the cause is remanded for a new trial, because Martin and wife are necessary parties to a suit to reform the deed to them; S. B. Grisham we also hold to be a necessary party.
Judgment is reversed, and cause is remanded for a new trial.
MONTEITH, C. J., not sitting.